Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10/21/2019, 08/11/2021, and 09/15/2021 have been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “layer formation portion” in claim 1, “compression unit” in claim 1, “processing unit” in claims 1 and 4-5, “control unit” in claim 1, “recovery unit” in claims 2-3 and 7, “binder applying unit” in claim 4, and “laser irradiation unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “layer formation portion” in claim 1 can be found in paragraph [0044] of Applicant’s specification: “In addition, the roller 17 serves as a layer formation portion for leveling the granulated powder M placed on the top portion 12a or the table 10 to a predetermined thickness by moving along the X direction from the top portion 12a on one side to the top portion 12a on the other side, and serves as a compression unit which can compress at least the   formation region Sf of the three-dimensional shaped object O in the layer R. However, the layer formation portion and the compression unit may be configured separately, for example, the layer formation portion is configured by a squeegee or the like and the compression unit is configured by the roller or the like” and is thus being interpreted as a moving device that levels the powder layers.
The corresponding structure for the “compression unit” in claim 1 can be found in paragraph [0044] of Applicant’s specification: “In addition, the roller 17 serves as a layer formation portion for leveling the granulated powder M placed on the top portion 12a or the table 10 to a predetermined thickness by moving along the X direction from the top portion 12a on one side to the top portion 12a on the other side, and serves as a compression unit which can compress at least the formation region Sf of the three-dimensional shaped object O in the layer R. However, the layer formation portion and the compression unit may be configured separately, for example, the layer formation portion is configured by a squeegee or the like and the compression unit is configured by the roller or the like” and is thus being interpreted as a moving device that compresses the powder layers.
The corresponding structure for the “processing unit” in claims 1 and 4-5 can be found in paragraph [0050] of Applicant’s specification: “In addition, as described above, the processing unit in the device for manufacturing a three-dimensional shaped object 1 of the present embodiment is the discharge unit 7 which can form a shape of the three-dimensional shaped object O by discharging fluid I including the binder in the formation region Sf in the layer R, and is the binder applying unit which forms the shape of the three-dimensional shaped object O by applying the binder to the formation region Sf” as well as paragraph [0070]: “In other representation, the galvano laser unit 22 as the processing unit in the device for manufacturing a three-dimensional shaped object 1 of the present embodiment is the laser irradiation unit that forms the shape of the three-dimensional shaped object O by irradiating the formation region Sf with the laser L” and is thus being interpreted as a device that forms a three-dimensional shaped object from the powder layers.
The corresponding structure for the “control unit” in claims 1 can be found in paragraph [0043] of Applicant’s specification: “The device for manufacturing a three-dimensional shaped object 1 of the present embodiment includes a control unit 3 which is connected to a PC 2 and receives formation data from the PC 2” and is thus being interpreted as a computerized control device.
The corresponding structure for the “recovery unit” in claims 2-3 and 7 can be found in paragraph [0049] of Applicant’s specification: “The recovery unit 8 of the present embodiment includes a removable sieve 8a as illustrated in FIG. 1, and is configured to easily divide the crushed granulated powder M and the granulated powder M not crushed, by attaching the sieve 8a having holes finer than the particle diameter of the granulated powder M” and is thus being interpreted as a sieve.
The written description relating to the “binder applying unit” in claim 4 can be found in paragraph [0050] of Applicant’s specification: “In addition, as described above, the processing unit in the device for manufacturing a three-dimensional shaped object 1 of the present embodiment is the discharge unit 7 which can form a shape of the three-dimensional shaped object O by discharging fluid I including the binder in the formation region Sf in the layer R, and is the binder applying unit which forms the shape of the three-dimensional shaped object O by applying the binder to the formation region Sf. Since the device for manufacturing a three-dimensional shaped object 1 of the present embodiment forms the shape of the three-dimensional shaped object O by applying the binder to the formation region Sf, it is possible to simply form the shape of the three-dimensional shaped object O”. This description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The corresponding structure for the “laser irradiation unit” in claim 5 can be found in paragraph [0070] of Applicant’s specification: “In other representation, the galvano laser unit 22 as the processing unit in the device for manufacturing a three-dimensional shaped object 1 of the present embodiment is the laser irradiation unit that forms the shape of the three-dimensional shaped object O by irradiating the formation region Sf with the laser L” and is thus being interpreted as a laser.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation of a “binder applying unit”. The applicant’s specification, however, does not describe the structure of the binder applying unit nor how it applies a binder to the formation region, as recited in the claim. Applicant’s specification merely describes the binder applying unit as “layer formation portion” in claim 1 can be found in paragraph [0050]: “In addition, as described above, the processing unit in the device for manufacturing a three-dimensional shaped object 1 of the present embodiment is the discharge unit 7 which can form a shape of the three-dimensional shaped object O by discharging fluid I including the binder in the formation region Sf in the layer R, and is the binder applying unit which forms the shape of the three-dimensional shaped object O by applying the binder to the formation region Sf. Since the device for manufacturing a three-dimensional shaped object 1 of the present embodiment forms the shape of the three-dimensional shaped object O by applying the binder to the formation region Sf, it is possible to simply form the shape of the three-dimensional shaped object O”. Therefore, the binder applying device and how it discharges the fluid binder has not been described in the specification in such a way as to reasonably convey to one skilled in the art how the function of the claim can be achieved.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “binder applying unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0050] of Applicant’s specification states: “In addition, as described above, the processing unit in the device for manufacturing a three-dimensional shaped object 1 of the present embodiment is the discharge unit 7 which can form a shape of the three-dimensional shaped object O by discharging fluid I including the binder in the formation region Sf in the layer R, and is the binder applying unit which forms the shape of the three-dimensional shaped object O by applying the binder to the formation region Sf. Since the device for manufacturing a three-dimensional shaped object 1 of the present embodiment forms the shape of the three-dimensional shaped object O by applying the binder to the formation region Sf, it is possible to simply form the shape of the three-dimensional shaped object O”. Applicant’s specification fails, however, to recite sufficient structure to perform the above described function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grünberger et al. (WO2017149014A1), hereinafter Grünberger.
Regarding claim 1, Grünberger teaches (Figs. 1-2) a device (laser melting device 1) for manufacturing a three-dimensional shaped object (object 2) comprising ([0003]): a table (construction platform 12) on which a layer of granulated powder (material 13/15) is stacked ([0026]); a layer formation portion (coater blades 41, 42 of coater 16) that forms the granulated powder (13/15) on the table (12) into a layer (layer 31) having a predetermined thickness (thickness d1) ([0029]; [0031]); a compression unit (compression unit 50) configured to compress the layer (31) below the predetermined thickness (d1) ([0032]); a processing unit (exposure device 20 producing laser beam 22) that processes a formation region of a three-dimensional shaped object (2) in the layer (31) ([0028]-[0029]); and a control unit (control unit 29) that controls the compression unit (50) so as to form a region in which the the compacting device also contained in the production device behind the coater in the coating direction across the construction site and carries out a limited local effect on the applied layer of the construction material in an area between the coater traveling over the construction site and the solidification device and/or compacting device traveling behind the coater over the construction site.”).
Although Grünberger does not explicitly teach that the control unit controls the compression unit so as to form a first region in which the granulated powder is crushed, and a second region in which the granulated powder is not crushed, and the formation region is formed in the first region, this claim limitation does not hold patentable weight.
Grünberger teaches that the control unit (29) controls the compression unit (50) to perform local compression on the applied layer of powder ([0017] “The control unit is designed to control… the compacting device also contained in the production device behind the coater in the coating direction across the construction site and carries out a limited local effect on the applied layer of the construction material in an area between the coater traveling over the construction site and the solidification device and/or compacting device traveling behind the coater over the construction site.”) and that the powder layer can be compressed such that it varies in thickness throughout the layer according to a predetermined height profile ([0052] “The powder layer can be specifically shaped such that it z. B. has a substantially constant thickness, or is continuously thicker or thinner with a predetermined gradient, or follows another predetermined height profile, which is defined, for example, by mathematical specifications”). One of ordinary skill in the art, and thus one of ordinary creativity, would have been capable of applying the powder layer compression method according to a predetermined height profile as taught by Grünberger so that the predetermined height profile resulted in a first region in which the granulated powder is crushed (i.e. having a height below the predetermined 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the claimed invention to have modified the teachings of Grünberger to include that the control unit controls the compression unit so as to form a first region in which the granulated powder is crushed, and a second region in which the granulated powder is not crushed, and the formation region is formed in the first region, this claim limitation does not hold patentable weight. Doing so enables the shape of the individual layers to vary depending on the relief of the substrate ([0052]).
Regarding claim 5, Grünberger further teaches (Fig. 1) that the processing unit (20) is a laser irradiation unit that forms a shape of the three-dimensional shaped object (2) by irradiating the formation region with a laser (22) ([0028]-[0029]).
Regarding claim 6, Grünberger teaches (Figs. 1-2) a method for manufacturing a three-dimensional shaped object (2) comprising ([0003]): a layer formation step of forming granulated powder (material 13/15) into a layer (31) having a predetermined thickness (t1) on a table (12) on which a layer of the granulated powder is stacked ([0026]; [0029]; [0031]); a compression step of compressing a first region in the layer (31) ; and a processing step of processing the formation region in the first region ([0028]-[0029]), wherein in the compression step, control is performed so as to crush the granulated powder (13/15) in the first region ([0017] “The control unit is designed to control… the compacting device also contained in the production device behind the coater in the coating direction across the construction site and carries out a limited local effect on the applied layer of the construction material in an area between the coater traveling over the construction site and the solidification device and/or compacting device traveling behind the coater over the construction site.”).
Although Grünberger does not explicitly teach that in the compression step, control is performed so as to crush the granulated powder in the first region, and so as not to crush the 
Grünberger teaches that the control unit (29) controls the compression unit (50) to perform local compression on the applied layer of powder ([0017] “The control unit is designed to control… the compacting device also contained in the production device behind the coater in the coating direction across the construction site and carries out a limited local effect on the applied layer of the construction material in an area between the coater traveling over the construction site and the solidification device and/or compacting device traveling behind the coater over the construction site.”) and that the powder layer can be compressed such that it varies in thickness throughout the layer according to a predetermined height profile ([0052] “The powder layer can be specifically shaped such that it z. B. has a substantially constant thickness, or is continuously thicker or thinner with a predetermined gradient, or follows another predetermined height profile, which is defined, for example, by mathematical specifications”). One of ordinary skill in the art, and thus one of ordinary creativity, would have been capable of applying the powder layer compression method according to a predetermined height profile as taught by Grünberger so that the predetermined height profile resulted in a first region in which the granulated powder is crushed (i.e. having a height below the predetermined thickness t1) and a second region in which the granulated powder is not crushed (i.e. having a height at the predetermined thickness t1). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the claimed invention to have modified the teachings of Grünberger to include that in the compression step, control is performed so as to crush the granulated powder in the first region, and so as not to crush the granulated powder in a second region in which the three-dimensional shaped object is not formed in the layer. Doing so enables the shape of the individual layers to vary depending on the relief of the substrate ([0052]).
claim 10, Grünberger further teaches (Fig. 1) the processing step is a laser irradiation step of forming a shape of the three-dimensional shaped object (2) by irradiating the formation region with a laser (22) ([0028]-[0029]).
Regarding claim 11, Grünberger teaches all of the elements of the current invention as described above. Although Grünberger does not explicitly teach that in the processing step, a wall is formed between the first region and the second region in the layer, this claim limitation does not hold patentable weight.
As described above, Grünberger teaches that the control unit (29) controls the compression unit (50) to perform local compression on the applied layer of powder ([0017] “The control unit is designed to control… the compacting device also contained in the production device behind the coater in the coating direction across the construction site and carries out a limited local effect on the applied layer of the construction material in an area between the coater traveling over the construction site and the solidification device and/or compacting device traveling behind the coater over the construction site.”) and that the powder layer can be compressed such that it varies in thickness throughout the layer according to a predetermined height profile ([0052] “The powder layer can be specifically shaped such that it z. B. has a substantially constant thickness, or is continuously thicker or thinner with a predetermined gradient, or follows another predetermined height profile, which is defined, for example, by mathematical specifications”). One of ordinary skill in the art, and therefore one of ordinary creativity, would have been capable of applying the powder layer compression method according to a predetermined height profile as taught by Grünberger so that the predetermined height profile resulted in a first region of substantially smaller height than that of the second region, resulting in a wall formed between the two regions.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the claimed invention to have modified the teachings of Grünberger to include that in the processing step, a wall is .
Claims 2-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grünberger in view of Chen et al. (CN105269814A), hereinafter Chen.
Regarding claim 2, Grünberger teaches all of the elements of the current invention as described above except for a recovery unit that recovers the granulated powder in the second region.
Chen teaches (Fig. 1A) a device (three-dimensional object printing module 15) for manufacturing a three-dimensional object using powdered material ([0010]) comprising a recovery unit (residual material recovery tank 192) that recovers the granulated powder ([0066]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Grünberger to incorporate the teachings of Chen to include a recovery unit that recovers the granulated powder in the second region. Doing so allows the powdered material to be recycled and reused ([0066]).
Regarding claim 3, Grünberger teaches all of the elements of the current invention as described above except that the recovery unit includes a sieve that divides the granulated powder which is crushed and the granulated powder which is not crushed.
Chen further teaches that the recovery unit includes a sieve that separates the powdered material ([0066]). While Chen does not explicitly teach that the sieve divides the granulated powder which is crushed and the granulated powder which is not crushed, the function of the sieve is to separate finer materials from coarser ones. As crushed granulated powder is finer than uncrushed granulated powder, the sieve taught by Chen performs the same function as that which is claimed.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Grünberger to incorporate the teachings of Chen to include that the recovery unit includes a sieve that divides the granulated powder which is 
Regarding claim 4, Grünberger teaches all of the elements of the current invention except that the processing unit is a binder applying unit that forms a shape of the three-dimensional shaped object by applying a binder to the formation region.
Chen further teaches (Fig. 1A) that the processing unit (spray printing mechanism 11) is a binder applying unit that forms a shape of the three-dimensional shaped object by applying a binder to the formation region ([0005] “Among them, the three-dimensional object printing operation still includes the general rapid prototyping printing operation. The main process is to spread the material first, spray the adhesive on the material, wait for the adhesive to dry, remove the remaining material, and then spread the material again... In this way, a three-dimensional object is formed by stacking layer by layer.”; [0062]-[0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Grünberger to incorporate the teachings of Chen to include that the processing unit is a binder applying unit that forms a shape of the three-dimensional shaped object by applying a binder to the formation region. Doing so allows the three-dimensional object to be formed by stacking the processed layers ([0063] “In this way, repeat the above-mentioned paving operation and repeat the printing of one layer to form a stack, and then the stack can be stacked. A three-dimensional molded object is formed by stacking.”).
Regarding claim 7, Grünberger teaches all of the elements of the current invention as described above except for a recovery step of recovering the granulated powder in the second region in a recovery unit.
The pushing element 161 pushes the excess construction material to a surplus material recovery tank 192 for collection”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Grünberger to incorporate the teachings of Chen to include a recovery step of recovering the granulated powder in the second region in a recovery unit. Doing so allows the powdered material to be recycled and reused ([0066]).
Regarding claim 8, Grünberger further teaches (Fig. 1) in the layer formation step, the layer having a thickness of a first distance is formed by lowering the table (12) interposed between wall portions facing each other (container 5), of which positions of top portions have the same height (see Fig. 1; [0025]), to a first position below by the first distance from the position of the top portion ([0029]), and moving a roller(in Fig. 1 see compaction unit 50, in Fig. 4 see compactor roller 55); [0020] “Preferably, the compacting device includes a blade or roller suitable for compacting the applied layer of building material”; [0041] “4 shows a third embodiment. In this embodiment, the compaction unit 50 contains a compactor roller 55”), which is movable in parallel with the table (12), at least from one of the top portions to the other ([0041]-[0042]), and in the compression step, the first region is compressed by lowering the roller (50) from the position of the top portion by a second distance and moving the roller (50) over a range of the first region in parallel with the table (12) ([0041]-[0042]).
Grünberger does not teach that in the recovery step, the granulated powder in the second region is recovered by disposing the table on the second position, and moving the roller at least from one of the top portions to the other.
Chen further teaches (Fig. 1A) that in the recovery step, the granulated powder is recovered by disposing the table (construction platform 17) in a position, and moving the roller (material pushing 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Grünberger to incorporate the teachings of Chen to include that in the recovery step, the granulated powder in the second region is recovered by disposing the table on the second position, and moving the roller at least from one of the top portions to the other. Doing so allows the powdered material to be recycled and reused ([0066]).
Regarding claim 9, Grünberger teaches all of the elements of the current invention as described above except that the processing step is a binder application step of forming a shape of the three-dimensional shaped object by applying a binder to the formation region.
Chen further teaches (Fig. 1A) that the processing step is a binder applying step of forming a shape of the three-dimensional shaped object by applying a binder to the formation region ([0005] “Among them, the three-dimensional object printing operation still includes the general rapid prototyping printing operation. The main process is to spread the material first, spray the adhesive on the material, wait for the adhesive to dry, remove the remaining material, and then spread the material again... In this way, a three-dimensional object is formed by stacking layer by layer.”; [0062]-[0064]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of Grünberger to incorporate the teachings of Chen to include that the processing step is a binder application step of forming a shape of the three-dimensional shaped object by applying a binder to the formation region. Doing so allows the three-dimensional object to be formed by stacking the processed layers ([0063] “In this way, repeat the above-mentioned paving operation and repeat the printing of one layer to form a stack, and then the stack can be stacked. A three-dimensional molded object is formed by stacking.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/               Primary Examiner, Art Unit 3763